

FORM OF SALARY FOR SHARES RESTRICTED STOCK UNIT AGREEMENT
FOR THE CARNIVAL CORPORATION 2020 STOCK PLAN
THIS SALARY FOR SHARES RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), shall
apply to the grant of Restricted Stock Units made to employees of Carnival
Corporation, a corporation organized under the laws of the Republic of Panama,
(the “Company”) or employees of an Affiliate, on [GRANT DATE] (the “Grant Date”)
under the Carnival Corporation 2020 Stock Plan (the “Plan”).
1.Grant of Salary for Shares Restricted Stock Units.
(a)Grant. The Company hereby grants to you (“Participant”), in exchange for
deferral of your gross salary for the months of [SALARY DEFERRAL PERIOD], a
salary for shares restricted stock unit grant consisting of that number of
Restricted Stock Units (the “SFS RSUs”) set forth in the Participant’s
EquatePlus portfolio, on the terms and conditions set forth in the Plan and this
Agreement. Each SFS RSU represents the right to receive payment in respect of
one Share as of the Settlement Date (as defined below), to the extent the
Participant is vested in such SFS RSUs as of the Settlement Date, subject to the
terms of this Agreement and the Plan. The SFS RSUs are subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 3 hereof (the “Restrictions”). The Restrictions shall lapse
and the SFS RSUs shall vest and become nonforfeitable in accordance with Section
2 and Section 3 hereof.
(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement, and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.
2.Terms and Conditions.
(a)Vesting. Except as otherwise provided in Section 3 hereof, the SFS RSUs shall
vest in full once all of the deferred salary funds are collected and become
non-restricted on [RELEASE DATE]. Notwithstanding the foregoing, the Committee
shall have the authority to remove the Restrictions on the SFS RSUs whenever it
may determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the Grant Date, such action is appropriate.
(b)Settlement. The obligation to make payments and distributions with respect to
SFS RSUs shall be satisfied through the issuance of one Share for each vested
SFS RSU, less applicable withholding taxes (the “settlement”), and the
settlement of the SFS RSUs may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
1



--------------------------------------------------------------------------------





The SFS RSUs shall be settled on the first trading date occurring on or after
[RELEASE DATE] (the “Settlement Date”), except as otherwise provided in Sections
3 and 4(a).
(c)Dividends and Voting Rights. Each outstanding SFS RSU shall be credited with
dividend equivalents equal to the dividends (including extraordinary dividends
if so determined by the Committee) declared and paid to shareholders of the
Company in respect of one Share. Dividend equivalents shall not bear interest
and shall be subject to the same Restrictions as the SFS RSUs to which they are
attributable. On the Settlement Date, such dividend equivalents in respect of
each vested SFS RSU shall be settled by delivery to the Participant of a number
of Shares equal to the quotient obtained by dividing (i) the aggregate
accumulated value of such dividend equivalents by (ii) the Fair Market Value of
a Share on the date that is 30 days prior to the applicable vesting date,
rounded down to the nearest whole Share, less any applicable withholding taxes.
No dividend equivalents shall be accrued for the benefit of the Participant with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited the SFS RSUs. The Participant shall have no voting rights with
respect to the SFS RSUs or any dividend equivalents.
(d)The dates set forth in this Section 2 (which include by reference Sections 3
and 6(a)) and disregarding any discretionary early release of restrictions in
Section 2 for amounts which would not be a short term deferral pursuant to
Section 409A, have been specified for the purpose of complying with Section 409A
of the Code. To the extent payments are made during the periods permitted under
Section 409A of the Code, the Company shall be deemed to have satisfied its
obligations under the Plan and shall not be in breach of its payments
obligations hereunder.
3.Termination of Employment or Service with the Company.
(a)Termination. If the Participant’s employment or service with the Company or
an Affiliate terminates for any reason prior to completion of the salary
deferral Participant shall be deemed to have vested on the date of termination
in a number of SFS RSUs equal to the product of (i) the number of SFS RSUs
granted multiplied by (ii) a fraction, the numerator of which is the number of
days elapsed during the period commencing on [BEGIN DEFERRAL PERIOD] through and
including the date of termination, and the denominator of which is [NUMBER OF
DAYS IN DEFERRAL PERIOD], rounded down to the nearest whole SFS RSU, and the
remaining unvested portion of the SFS RSUs shall terminate on the date of
termination of employment or service. The Restricted Period for these SFS RSUs
shall lapse on [RELEASE DATE] then all outstanding SFS RSUs shall immediately
terminate on the date of termination of employment or service.
(b)Released SFS RSUs. Following Participant’s termination of employment or
service with the Company or an Affiliate for any reason, the Participant (or the
Participant’s beneficiary or legal representative, if applicable) must provide
for all Shares underlying released SFS RSUs (including those issued under this
Agreement as well as Shares underlying released SFS RSUs issued under any other
similar agreement, whether on account of termination or previously released in
connection with the vesting terms of such similar agreement) to be liquidated or
transferred to a third party broker no later than six months following the later
of (i) Participant’s date of termination or (ii) the latest Settlement Date or
other applicable vesting or settlement date (whether under this Agreement or a
similar agreement) occurring following the Participant’s termination. If the
Participant (or the Participant’s beneficiary, as applicable) fails to
2







--------------------------------------------------------------------------------





liquidate or transfer the Shares prior to the end of the applicable six month
period, the Company is hereby authorized and directed by the Participant either,
in the Company’s discretion: (i) to sell any such remaining Shares on the
Participant’s (or the Participant’s beneficiary’s) behalf on the first trading
date following the end of such period on which the Company is not prohibited
from selling such Shares; or (ii) to transfer such Shares to the Company’s stock
transfer agent for registration in the Participant’s (or the Participant’s
beneficiary’s) name. The Company will not be responsible for any gain or loss or
taxes incurred with respect to the Shares underlying the released SFS RSUs in
connection with such liquidation or transfer.
4.Miscellaneous.
(a)Compliance with Legal Requirements. The granting and settlement of the SFS
RSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the SFS RSUs would be prohibited by law,
the settlement shall be delayed until the earliest date on which the settlement
would not be so prohibited.
(b)Transferability. Unless otherwise provided by the Committee in writing, the
SFS RSUs shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
(c)Tax Withholding. The Participant acknowledges that, regardless of any action
taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the SFS
RSUs, including, but not limited to, the grant, vesting or settlement of the SFS
RSUs, the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends and/or dividend equivalents; and (2) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the SFS RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant’s wages or
other cash
3







--------------------------------------------------------------------------------





compensation paid to the Participant by the Company and/or the Employer; or (ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
SFS RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent); or (iii) withholding in Shares to be issued upon settlement of
the SFS RSUs. Further, notwithstanding anything herein to the contrary, the
Company may cause a portion of the SFS RSUs to vest prior to the applicable date
set forth in Sections 2 or 3 of this Agreement in order to satisfy any
Tax-Related Items that arise prior to the date of settlement of the SFS RSUs;
provided that to the extent necessary to avoid a prohibited distribution under
Section 409A of the Code, the number of SFS RSUs so accelerated and settled
shall be with respect to a number of Shares with a value that does not exceed
the liability for such Tax-Related Items.
Notwithstanding the foregoing, if the Participant is an officer subject to
Section 16 of the Exchange Act, the Company will not withhold in Shares upon the
relevant taxable or tax withholding event other than where U.S. federal tax
withholding is required upon lapse of the forfeiture restrictions pursuant to
Sections 3(c) of this Agreement, or if otherwise approved in advance by the
Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(d)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(ii) the grant of the SFS RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of SFS RSUs,
or benefits in lieu of SFS RSUs, even if SFS RSUs have been granted in the past;
(iii) all decisions with respect to future awards or other grants, if any, will
be at the sole discretion of the Company;
(iv) the Participant is voluntarily participating in the Plan;
4







--------------------------------------------------------------------------------





(v) the SFS RSUs and the Shares subject to the SFS RSUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(vi) the SFS RSUs and the Shares subject to the SFS RSUs, and the income from
and value of same, are not part of normal or expected compensation for purposes
of, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;
(vii) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(viii) no claim or entitlement to compensation or damages shall arise from
forfeiture of the SFS RSUs resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(ix) unless otherwise agreed with the Company, the SFS RSUs and the Shares, and
the income from and value of same, are not granted as consideration for, or in
connection with, the service the Participant may provide as a director of the
Company or any member of the Combined Group and its Affiliates;
(x) unless otherwise provided in the Plan or by the Company in its discretion,
the SFS RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the SFS RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
(xi) if the Participant resides outside the United States or is otherwise
subject to the laws of a country outside the United States:
(A)the SFS RSUs and the Shares subject to the SFS RSUs, and the income from and
value of same, are not part of normal or expected compensation for any purpose;
and
(B)neither the Company, the Employer or any member of the Combined Group or its
Affiliates shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the SFS RSUs or of any amounts due to the Participant pursuant to the
settlement of the SFS RSUs or the subsequent sale of any Shares acquired upon
settlement.
(e)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
(f)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, in the case of fraud, negligence, intentional or gross misconduct or
other wrongdoing on the part
5







--------------------------------------------------------------------------------





of Participant (or any other event or circumstance set forth in any clawback
policy implemented by the Company, including, without limitation, any clawback
policy adopted to comply with the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder) that results in a material restatement of the Company’s issued
financial statements, such Participant will (i) forfeit any unvested SFS RSUs
and (ii) be required to reimburse the Company for all or a portion, as
determined by the Committee in its sole discretion, of any income or gain
realized on the settlement of the SFS RSUs or the subsequent sale of Shares
acquired upon settlement of the SFS RSUs with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement.  The Participant agrees to and shall be required to repay any such
amount to the Company within 30 days after the Company demands repayment.  In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding awards, under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
forfeiture provision shall also apply to this Agreement as if it had been
included on the Grant Date and the Company shall promptly notify the Participant
of such additional provision.  In addition, if a Participant has engaged or is
engaged in Detrimental Activity after the Participant’s employment or service
with the Company or its subsidiaries has ceased, then the Participant, within 30
days after written demand by the Company, shall return any income or gain
realized on the settlement of the SFS RSUs or the subsequent sale of Shares
acquired upon settlement of the SFS RSUs.
(g)Code Section 409A. To the extent that the Participant is subject to U.S.
federal tax and the SFS RSUs are considered “nonqualified deferred compensation”
subject to Section 409A of the Code: (i) references in this Agreement to
“termination of employment” or “termination of service” (and substantially
similar phrases) shall mean “separation from service” within the meaning of
Section 409A of the Code; and (ii) if the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, any settlement of
the SFS RSUs upon the Participant’s separation from service shall be made to the
Participant on the first trading date following the date that is six months
after the date of the Participant’s separation from service or, if earlier, the
Participant’s date of death. For purposes of Section 409A of the Code, each
payment that may be made in respect of the SFS RSUs is designated as a separate
payment.
(h)No Rights as Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any Shares subject to the SFS RSUs. The Company shall not be
required to set aside any fund for the payment of the SFS RSUs.
(i)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(j)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
6







--------------------------------------------------------------------------------





(k)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(l)No Rights to Continued Employment. Nothing in the Plan or in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant’s office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the Participant’s office or employment with
any member of the Combined Group or any of its Affiliates for any reason
whatsoever (whether lawfully or unlawfully) insofar as those rights arise, or
may arise, from the Participant’s ceasing to have rights under or the
Participant’s entitlement to the SFS RSUs under this Agreement as a result of
such termination or from the loss or diminution in value of such rights or
entitlements. In the event of conflict between the terms of this Section 6(l)
and the Participant’s terms of employment, this Section will take precedence.
(m)Beneficiary. In the event of the Participant’s death, any Shares that vest
pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Participant’s estate.
(n)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Participant.
(o)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Participant in accordance with the Plan.
(p)Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(q)Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Participant’s Personal Information for
the purpose of implementing, administering and managing your participation in
the Plan, in accordance with the Carnival Corporation & plc Equity Plans
Participant Privacy Notice the Participant previously received. (The Participant
should contact ownership@carnival.com if he or she would like to
7







--------------------------------------------------------------------------------





receive another copy of this notice.) For example, the Participant’s Personal
Information may be directly or indirectly transferred to Equatex AG or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan.
(r)Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States, the United Kingdom, and the Participant’s country,
which may affect the Participant’s ability to directly or indirectly, for his-
or her- self or a third party, acquire or sell, or attempt to sell, Shares under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws and regulations in
the applicable jurisdiction, including the United States, the United Kingdom,
and the Participant’s country), or may affect the trade in Shares or the trade
in rights to Shares under the Plan. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders the Participant placed
before the Participant possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Local insider trading laws and regulations may be the same
or different from any Company insider trading policy. The Participant
acknowledges that it is the Participant’s responsibility to be informed of and
compliant with such regulations, and the Participant should speak to the
Participant’s personal advisor on this matter.
(s)Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash (including dividends, dividend equivalents and the proceeds arising from
the sale of Shares) derived from the Participant’s participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside the
Participant’s country. The applicable laws of the Participant’s country may
require that the Participant report such accounts, assets, the balances therein,
the value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant may also be required to repatriate
sale proceeds or other funds received as a result of the Participant’s
participation in the Plan to the Participant’s country through a designated bank
or broker within a certain time after receipt. The Participant acknowledges that
the Participant is responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult the Participant’s personal legal advisor on this matter.
(t)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(u)Language. The Participant acknowledges that he or she proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient, so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
8







--------------------------------------------------------------------------------





(v)Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
5.Country-Specific Provisions. The SFS RSUs shall be subject to the additional
terms and conditions set forth in Appendix A to this Agreement for the
Participant’s country, if any. Moreover, if the Participant relocates to one of
the countries included in Appendix A, the terms and conditions for such country
will apply to the Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.
6.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the SFS
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
CARNIVAL CORPORATION


By:        


9







--------------------------------------------------------------------------------







APPENDIX A
Country Specific Information


TERMS AND CONDITIONS
This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix A forms part of the Agreement. These terms and
conditions are in addition to, or if so indicated, in place of, the terms and
conditions in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Grant Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Participant under these circumstances.
NOTIFICATIONS
This Appendix A also includes information regarding exchange controls,
securities laws and certain other issues of which the Participant should be
aware with respect to the Participant's participation in the Plan. The
information is based on the exchange control, securities laws and other laws in
effect in the respective countries as of December 2018. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant's participation in
the Plan because the information may be out of date at the time the Participant
vests in the Award or when the Participant sell the Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant's particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant's country may apply to the Participant's
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to the Participant.
Capitalized terms not explicitly defined in this Appendix A but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
ARGENTINA
TERMS AND CONDITIONS
10







--------------------------------------------------------------------------------





Nature of Grant. This provision supplements Section 6(d) - Nature of Grant of
the Agreement:
In accepting the grant of the Award, the Participant acknowledges and agrees
that the grant of the Award is made by the Company (not the Employer) in its
sole discretion and that the value of any Awards or Shares acquired under the
Plan shall not constitute salary or wages for any purpose under Argentine labor
law, including the calculation of (i) any labor benefits including, but not
limited to, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus, disability, and leave of absence payments, or (ii) any termination
or severance indemnities.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, the
Participant acknowledges and agrees that such benefits shall not accrue more
frequently than on an annual basis.
NOTIFICATIONS
Securities Law Information. Neither the Participant's Award nor the underlying
Shares are publicly offered or listed on any stock exchange in Argentina and, as
a result, have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacional de Valores, CNV). The offer is private and not
subject to the supervision of any Argentine governmental authority. Neither this
nor any other offering material related to the SFS RSUs, nor the underlying
Shares, may be utilized in connection with any general offering to the public in
Argentina. Argentine residents who acquire SFS RSUs under the Plan do so
according to the terms of a private offering made from outside Argentina.
Exchange Control Information. Exchange control regulations in Argentina are
subject to frequent change. The Participant is solely responsible for complying
with any applicable exchange control restrictions, approvals, and reporting
requirements in connection with the SFS RSUs. The Participant should consult
with the Participant's personal legal advisor to ensure compliance with the
applicable requirements.
Foreign Asset/Account Reporting Information. If the Participant is an Argentine
tax resident, the Participant must report any Shares acquired under the Plan and
held by the Participant on December 31 of each year on the Participant's annual
tax return for that year.
AUSTRALIA
NOTIFICATIONS
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act of 1997 (Cth) (the “Act”) applies (subject to the conditions of
the Act).
Securities Law Information. If the Participant acquires Shares under the Plan
and offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. The
Participant should consult with the Participant’s legal advisor before making
any such offer in Australia.
AUSTRIA
NOTIFICATIONS
11







--------------------------------------------------------------------------------





Exchange Control Information. If the Participant holds Shares obtained through
the Plan outside Austria, the Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the Shares as of any given
quarter does not meet or exceed €30,000,000 or as of December 31 does not meet
or exceed €5,000,000. If the former threshold is exceeded, quarterly obligations
are imposed, whereas if the latter threshold is exceeded, annual reports are
required. The quarterly reporting deadline is the fifteenth day of the month
following the last day of the respective quarter. The annual reporting date is
December 31 and the deadline for filing the annual report is January 31 of the
following year.
When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all the
Participant's accounts abroad meets or exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month.
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Participant is required to
report any security (e.g., Shares under the Plan) or bank accounts (including
brokerage accounts) opened and maintained outside Belgium on the Participant's
annual tax return. In a separate report, the Participant is required to report
to the National Bank of Belgium any bank accounts opened and maintained outside
Belgium. This report, as well as additional information on how to complete it,
can be found on the website of the National Bank of Belgium, www.nbe.be, under
the Kredietcentrales / Centrales des crédits caption.
Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will apply when Shares
acquired under the Plan are sold. The Participant should consult with the
Participant’s tax or financial advisor for additional details on the
Participant’s obligations with respect to the stock exchange tax.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Award, the Participant agrees to comply
with applicable Brazilian laws and to report and pay applicable Tax-Related
Items associated with the settlement of the Award or the subsequent sale of the
Shares acquired under the Plan.
Nature of Grant.  This provision supplements Section 6(d) - Nature of Grant of
the Agreement:
By accepting the Award, the Participant agrees that the Participant is making an
investment decision, the Shares will be issued to the Participant only if the
vesting conditions are met and any necessary services are rendered by the
Participant over the vesting period, and the value of the underlying Shares is
not fixed and may increase or decrease in value over the vesting period without
compensation to the Participant. 
NOTIFICATIONS
12







--------------------------------------------------------------------------------





Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit an annual declaration of
assets and rights held outside Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. Assets and rights that must be reported include Shares acquired
under the Plan.
Tax on Financial Transaction (IOF). Cross-border financial transactions relating
to the Award may be subject to the IOF (tax on financial transactions). The
Participant is solely responsible for complying with any applicable IOF arising
from the Participant's participation in the Plan. The Participant should consult
with the Participant's personal tax advisor for additional details.
CANADA
TERMS AND CONDITIONS
Form of Settlement. Notwithstanding any discretion contained in Section 9(e) of
the Plan, the Award is payable in Shares only.
NOTIFICATIONS
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of the Shares takes place outside Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).
Foreign Asset/Account Reporting Information. The Participant is required to
report any specified foreign property (including SFS RSUs and Shares) on form
T1135 (Foreign Income Verification Statement) if the total cost of the specified
foreign property exceeds C$100,000 at any time in the year. The form must be
filed by April 30 of the following year. SFS RSUs must be reported – generally
at a nil cost – if the C$100,000 cost threshold is exceeded because of other
specified foreign property the Participant holds. When Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would ordinarily equal the fair market value of the Shares at the time of
acquisition, but if the Participant owns other shares, this ACB may have to be
averaged with the ACB of the other shares. It is the Participant's
responsibility to comply with applicable reporting obligations. The Participant
should consult with the Participant's personal legal advisor to ensure
compliance with applicable reporting obligations.
CHINA
TERMS AND CONDITIONS


The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its sole discretion, determines that the
Participant's participation in the Plan will be subject to exchange control
restrictions in the People’s Republic of China (“PRC”), as implemented by the
PRC State Administration of Foreign Exchange (“SAFE”):


Vesting. This provision supplements Section 2(a) - Vesting of the Agreement:


13







--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in the Agreement, the Award will not
vest and no Shares will be issued to the Participant unless and until all
necessary exchange control or other approvals with respect to the Award under
the Plan are obtained from SAFE or its local counterpart (“SAFE Approval”), as
determined by the Company in its sole discretion. In the event that SAFE
Approval has not been obtained, or the Company is unable to maintain its SAFE
Approval, prior to any date(s) on which the Award is scheduled to vest, the
Award will not vest until the seventh day of the month following the month in
which SAFE Approval is obtained or reinstated (the “Actual Vesting Date”). If
the Participant's employment terminates prior to the Actual Vesting Date, the
Participant shall not be entitled to vest in any portion of the Award and the
Award shall be forfeited without any liability to the Company, the Employer or
any member of the Combined Group and its Affiliates.


If or to the extent the Company is unable to obtain or maintain SAFE Approval,
no Shares subject to the SFS RSUs for which SAFE Approval has not been obtained
or maintained shall be issued. In this case, the Company retains the discretion
to settle any SFS RSUs in cash paid through local payroll in an amount equal to
the market value of the Shares subject to the SFS RSUs less any Tax-Related
Items; provided, however, that in case the Company is able to obtain or
reinstated its SAFE Approval with respect to any SFS RSUs, the cash payment for
SFS RSUs not covered by the SAFE Approval shall not be made until the SAFE
Approval has been obtained or reinstated.


Settlement of SFS RSUs and Sale of Shares. This provision supplements Section
2(b) - Settlement of the Agreement:


Notwithstanding anything to the contrary in the Plan or the Agreement, to
facilitate compliance with PRC exchange control restrictions the Participant
agrees that any Shares acquired at settlement of the Award may be immediately
sold at settlement or, at the Company’s discretion, at a later time (including
when the Participant's employment terminates for any reason). If, however, the
sale of the Shares is not permissible under the Company’s insider trading
policy, the Company retains the discretion to postpone the issuance of the
Shares subject to the vested Award until such time that the sale is again
permissible and to then immediately sell the Shares subject to the Award. The
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of the Shares (on the
Participant's behalf pursuant to this authorization), and the Participant
expressly authorizes such broker to complete the sale of the Shares. The
Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of Shares at any particular price. Upon the
sale of the Shares, the Company agrees to pay the cash proceeds from the sale,
less any brokerage fees or commissions, to the Participant in accordance with
applicable exchange control laws and regulations and provided any liability for
Tax-Related Items has been satisfied. Due to fluctuations in the share price
and/or the United States Dollar exchange rate between the settlement date and
(if later) the date on which the Shares are sold, the sale proceeds may be more
or less than the fair market value of the Shares on the settlement date (which
is the amount relevant to determining the Participant's tax liability). The
Participant understands and agrees that the Company is not responsible for the
amount of any loss the Participant may incur and that the Company assumes no
liability for any fluctuation in the share price and/or United States Dollar
exchange rate.


The Participant further agrees that any Shares to be issued to the Participant
shall be deposited directly into an account with the Company’s designated
broker. The deposited shares shall not
14







--------------------------------------------------------------------------------





be transferable (either electronically or in certificate form) from the
brokerage account. This limitation shall apply both to transfers to different
accounts with the same broker and to transfers to other brokerage firms. The
limitation shall apply to all Shares issued to the Participant under the Plan,
whether or not the Participant continues to be employed by the Company, the
Combined Group or one of its Affiliates.


Exchange Control Restrictions. By accepting the Award, the Participant
understands and agrees that the Participant will be required to immediately
repatriate to China the proceeds from the sale of any Shares acquired under the
Plan or from any cash dividends paid on such Shares. The Participant further
understands that such repatriation of the proceeds may need to be effected
through a special exchange control account established by the Company or any
Affiliate, and the Participant hereby consents and agrees that the proceeds may
be transferred to such account by the Company (or its designated broker) on the
Participant's behalf prior to being delivered to the Participant. The
Participant also acknowledges and understands that there may be a delay between
the date the Shares are sold and the date the cash proceeds are distributed to
the Participant. The Participant further agrees to sign any agreements, forms
and/or consents that may be reasonably requested by the Company (or the
Company’s designated broker) to effectuate such transfers.


The proceeds may be paid to the Participant in United States Dollars or local
currency, at the Company’s discretion. If the proceeds are paid to the
Participant in United States Dollars, the Participant understands that the
Participant will be required to set up a United States Dollar bank account in
China so that the proceeds may be deposited into this account. If the proceeds
are paid to the Participant in local currency, (i) the Participant acknowledges
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions, and (ii) the Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold or dividends are paid and the time the proceeds are converted to local
currency and distributed to the Participant. The Participant agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
FRANCE
TERMS AND CONDITIONS
Consent to Receive Information in English. By accepting the grant, the
Participant confirms having read and understood the documents relating to this
grant (the Plan and the Agreement) which were provided in the English language.
The Participant accepts the terms of these documents accordingly.


Consentement relatif à l’utilisation de la langue anglaise. En acceptant les
termes et conditions de cette attribution, le Participant confirme avoir lu et
compris les documents relatifs à cette attribution (le Plan et ce Contrat) qui
ont été communiqués au Participant en langue anglaise. Le Participant en accepte
les termes en connaissance de cause.
NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant retains Shares
acquired under the Plan outside France or maintains a foreign bank account, the
Participant must report
15







--------------------------------------------------------------------------------





such to the French tax authorities when filing the Participant's annual tax
return. Failure to comply could trigger significant penalties.
GERMANY
NOTIFICATIONS
Exchange Control Information.  Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (“Bundesbank”). If the Participant
makes or receives a payment in excess of this amount, the Participant must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (Allgemeines Meldeportal Statistik) available via Bundesbank’s
website (www.bundesbank.de).
Foreign Asset/Account Reporting Information. If the Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files his or her tax return for the relevant year. A
qualified participation is attained if (i) the value of the Shares acquired
exceeds EUR 150,000 or (ii) in the unlikely event the Participant holds Shares
exceeding 10% of the of the Company’s Common Stock.
HONG KONG
TERMS AND CONDITIONS
Sale Restriction. Shares received at vesting are accepted as a personal
investment. In the event that the Award vests and Shares are issued to the
Participant (or the Participant's legal representatives) within six months of
the Grant Date, the Participant (or the Participant's legal representatives)
agrees that the Shares will not be offered to the public or otherwise disposed
of prior to the six-month anniversary of the Grant Date.
NOTIFICATIONS
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant is advised to
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of the Agreement, including this Appendix A, or the
Plan, the Participant should obtain independent professional advice. Neither the
grant of the Award nor the issuance of Shares upon settlement of the Award
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and members of the Combined Group and its
Affiliates. The Agreement, the Plan and other incidental communication materials
distributed in connection with the Award have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and are
intended only for the personal use of each eligible employee of the Company or
members of the Combined Group and its Affiliates and may not be distributed to
any other person.
Nature of Scheme. The Plan is not intended to be an occupational retirement
scheme for purposes of the Occupational Retirement Schemes Ordinance.
16







--------------------------------------------------------------------------------





ITALY
TERMS AND CONDITIONS
Plan Document Acknowledgment.  In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement, has reviewed the Plan and the Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement.
The Participant acknowledges that the Participant has read and specifically and
expressly approves the following sections of the Agreement: Section 2 - Terms
and Conditions; Section 3 - Termination of Employment or Service with the
Company; Section 6(c) - Tax Withholding; Section 6(d) - Nature of Grant; Section
6(p) - Governing Law; JURY TRIAL WAIVER; and Section 6(u) - Language.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident and holds investments or financial assets outside Italy (e.g., cash,
SFS RSUs, Shares) during any fiscal year which may generate income taxable in
Italy (or if the Participant is the beneficial owner of such an investment or
asset even if the Participant does not directly hold the investment or asset),
the Participant is required to report such investments or assets on the
Participant's annual tax return for such fiscal year (on UNICO Form, RW
Schedule, or on a special form if the Participant is not required to file a tax
return).


JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Participant is required to
report details of any assets held outside Japan as of December 31 (including
Shares acquired under the Plan), to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15 each
year. The Participant should consult with the Participant's personal tax advisor
to determine if the reporting obligation applies to the Participant and whether
the Participant will be required to include details of the Participant's
outstanding SFS RSUs, as well as Shares, in the report.
Korea


NOTIFICATIONS


Foreign Asset/Account Reporting Information. If the Participant is a Korean
resident, the Participant must declare all of the Participant's foreign
financial accounts (i.e., non-Korean bank accounts, brokerage accounts, etc.) to
the Korean tax authority and file a report with respect to such accounts if the
monthly balance of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency) on any month-end date during a calendar year.  The
Participant should consult with the Participant's personal tax advisor to
determine how to value the Participant’s foreign accounts for such purposes and
the Participant's personal reporting obligations.
17







--------------------------------------------------------------------------------





NETHERLANDS
There are no country specific provisions.
SINGAPORE
TERMS AND CONDITIONS
Restrictions on Sale. The Participant agrees that, in the event that any portion
of the Award vests prior to the six-month anniversary of the Grant Date, the
Participant will not sell any Shares acquired at vesting prior to the six-month
anniversary of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).
NOTIFICATIONS
Securities Law Information.  The grant of the Award is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA under which
it is exempt from the prospectus and registration requirements under the SFA and
is not made to the Participant with a view to the Shares being subsequently
offered for sale to any other party. The Plan has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore. 
Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and the directors, associate directors or shadow
directors1 of a Singapore Subsidiary or Affiliate are subject to certain
notification requirements under the Singapore Companies Act.  Specifically, the
CEO and directors must notify the Singapore Subsidiary or Affiliate in writing
of an interest (e.g., SFS RSUs, Shares, etc.) in the Company or any related
company within two business days of (i) its acquisition or disposal, (ii) any
change in a previously-disclosed interest (e.g., upon vesting / settlement of
the Award or when Shares acquired under the Plan are subsequently sold), or
(iii) becoming the CEO or a director.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements Section 6(d) - Nature of
Grant of the Agreement:
In accepting the Award, the Participant consents to participation in the Plan
and acknowledges that the Participant has received a copy of the Plan.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Awards under the Plan to individuals who
may be employees of the    
               
1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary or Affiliate, but who has sufficient control so that the
board of directors of the Singapore Subsidiary or Affiliate acts in accordance
with the directions or instructions of the individual.


18







--------------------------------------------------------------------------------





Company, the Employer, or any member of the Combined Group and its Affiliates
throughout the world. This decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not bind the
Company, the Employer, or any member of the Combined Group and its Affiliates.
Consequently, the Participant understands that the Award is granted on the
assumption and condition that the Award and any Shares issued upon settlement of
the Award are not a part of any employment contract (either with the Company or
any member of the Combined Group and its Affiliates) and shall not be considered
a mandatory benefit, salary for any purposes (including severance compensation)
or any other right whatsoever.
Further, the Participant understands and agrees that, unless otherwise expressly
provided for by the Company or set forth in the Agreement, the Award will be
cancelled without entitlement to any Shares if the Participant ceases to be an
eligible Participant for any reason, including, but not limited to: resignation,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Committee, in its sole discretion, shall determine the date when
the Participant's status as an eligible Participant has terminated for purposes
of the Award.
In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Award shall be null and void.
NOTIFICATIONS
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Award. The Agreement has not been, nor will it be,
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Exchange Control Information. The Participant must declare the acquisition,
ownership and disposition of Shares to the Spanish Dirección General de Comercio
e Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness on a
Form D-6.  Generally, the declaration must be made in January for Shares owned
as of December 31 of the prior year and/or Shares acquired or disposed of during
the prior year; however, if the value of Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if the Participant holds 10%
or more of the share capital of the Company or other such amount that would
entitle the Participant to join the Company’s Board of Directors), the
declaration must be filed within one month of the acquisition or disposition, as
applicable.
In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
19







--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. To the extent that the Participant
holds rights or assets (e.g., cash or Shares held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., Shares, cash, etc.) as of December 31 each year, the Participant is
required to report information on such rights and assets on the Participant's
tax return for such year. After such rights or assets are initially reported,
the reporting obligation will only apply for subsequent years if the value of
any previously-reported rights or assets increases by more than €20,000 or if
the Participant transfers or disposes of any previously-reported rights or
assets. The reporting must be completed by March 31. Failure to comply with this
reporting requirement may result in penalties. Accordingly, the Participant
should consult with the Participant's personal tax and legal advisors to ensure
that the Participant is properly complying with the Participant's reporting
obligations.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. The offer of SFS RSUs is considered a private
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the SFS
RSUs (i) constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, (ii) may be publicly distributed nor
otherwise made publicly available in Switzerland or (iii) have been or will be
filed with, approved or supervised by any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority (“FINMA”).
TAIWAN
NOTIFICATIONS
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and members of the Combined Group and its
Affiliates. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.
Exchange Control Information. The Participant may acquire and remit foreign
currency (including cash dividends, dividend equivalents, proceeds from the sale
of Shares) into and out of Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD 500,000 or more in a single transaction, the
Participant must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank.
UNITED KINGDOM
TERMS AND CONDITIONS
This provision supplements Section 6(c) - Tax Withholding of the Agreement:
Tax Withholding. Without limitation to Section 6(c) of the Agreement, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or any Affiliate or by Her Majesty's Revenue and Customs (“HMRC”) (or
any other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and any Affiliate
20







--------------------------------------------------------------------------------





against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay on the Participant’s behalf to HMRC (or any other tax authority
or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant understands that he or she may not be able to indemnify
the Company for the amount of any income tax not collected from or paid by the
Participant, in case the indemnification could be considered a loan. In this
case, the income tax not collected or paid may constitute a benefit to the
Participant on which additional income tax and National Insurance contributions
may be payable. The Participant will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee National Insurance contributions due
on this additional benefit, which the Company or the Employer may recover from
the Participant by any of the means referred to in this Agreement.
In addition, the Participant agrees that the Company and/or the Employer may
calculate the income tax to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right the Participant may
have to recover any overpayment from HMRC or any applicable tax authority.
Joint Election for Transfer of Employer NICs. As a condition of the SFS RSUs
granted hereunder, the Participant agrees to accept any liability for secondary
Class 1 National Insurance contributions (the "Employer NICs"), which may be
payable by the Company or the Employer with respect to the vesting of the SFS
RSUs, the issuance of Shares pursuant to the SFS RSUs, the assignment or release
of the SEA RSUs for consideration, or the receipt of any other benefit in
connection with the SFS RSUs.


Without limitation to the foregoing, the Participant agrees to enter into an
election (the “Election”), in the form specified and/or approved for such
election by HMRC, that the liability for Employer NICs payments on any such
gains shall be transferred to the Participant to the fullest extent permitted by
law. The Participant further agrees to execute such other elections as may be
required between the Participant and any successor to the Company and/or the
Employer. The Participant hereby authorizes the Company and the Employer to
withhold such Employer NICs by any of the means set forth in Section 6(c) of the
Agreement.


Failure by the Participant to enter into an Election, withdrawal of approval of
the Election by HMRC or a joint revocation of the Election by the Participant
and the Company or the Employer, as applicable, shall be grounds for the
forfeiture and cancellation of the SFS RSUs, without any liability to the
Company or the Employer.










21





